                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

MARK J. HARRISON,

               Plaintiff,

               v.                                           CASE NO. 19-3183-SAC

ELIZABETH MCDUFFEE,
et al.,

               Defendants.

                                 ORDER TO SHOW CAUSE

       Plaintiff filed this action on July 26, 2019, in the District Court of Riley County, Kansas,

as a “Petition Pursuant to K.S.A. Chapter 60.” (Doc. 1–1, at 1.) Plaintiff alleges that attorney-

client work product was not returned to him as prescribed by K.S.A. § 60-226(b)(7)(B). Id. The

matter was removed to this Court on September 19, 2019, pursuant to 28 U.S.C. §§ 1441 and

1446, and D. Kan. Rule 81.1.

       On November 19, 2019, the Court entered an Order to Show Cause (Doc. 7), granting

Plaintiff until December 13, 2019, in which to clarify whether or not he is asserting a federal

constitutional violation under the Fourth and Fourteenth Amendments. The Court noted that

although Plaintiff uses the terminology “search” and “seizure,” it is not clear from the Petition

that he is asserting a claim for violation of the Fourth and Fourteenth Amendments to the

Constitution. The Court must construe pro se filings liberally. See Garrett v. Selby Connor

Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005) (citing Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991)). The Court does not, however, “take on the responsibility of serving as

the litigant’s attorney in constructing arguments and searching the record.” Id.

       Plaintiff has failed to respond to the Court’s Order to Show Cause at Doc. 7 within the

allowed time. Plaintiff is ordered to show good cause why this matter should not be dismissed
for failure to prosecute, or why it should not be remanded back to state court for failure to state a

federal constitutional violation. If Plaintiff fails to respond, this matter may be dismissed for

failure to prosecute. Defendants are also given an opportunity to respond regarding whether

dismissal or remand is appropriate under the circumstances.

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff is granted until

January 17, 2020, in which show good cause why this matter should not be dismissed for failure

to prosecute, or why it should not be remanded back to state court for failure to state a federal

constitutional violation. If Plaintiff fails to respond, this matter may be dismissed for failure to

prosecute.

       IT IS FURTHER ORDERED that Defendants shall have the opportunity to file a

response on or before January 17, 2020, regarding whether dismissal or remand is appropriate

under the circumstances.

       IT IS SO ORDERED.

       Dated December 23, 2019, in Topeka, Kansas.

                                              s/ Sam A. Crow
                                              SAM A. CROW
                                              U. S. Senior District Judge




                                                 2
